Appeal Dismissed and Memorandum Opinion filed June 11, 2019.




                                      In The

                         Fourteenth Court of Appeals

                               NO. 14-18-00927-CV


                   STEPHANIE LYNN CHATHAM, Appellant

                                        V.

                         BLAKE DWAYNE DOOLAN, Appellee

                     On Appeal from the 328th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 17-DCV-241661


                            MEMORANDUM OPINION

       This is an appeal from a judgment signed October 23, 2018. The clerk’s
record was filed November 5, 2018. The reporter’s record was filed December 3,
2018. On February 8, 2019, appellant filed a brief that did not comply with the
Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.1. This court struck
that brief and gave appellant time to file a compliant brief. As of today, appellant
has not filed a brief.
      On May 7, 2019, this court issued an order stating that unless appellant filed
a brief on or before May 22, 2019, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                  PER CURIAM


Panel consists of Justices Wise, Jewell, and Hassan.




                                            2